Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Texas Department of Public Safety,                    Appeal from the County Court at Law No.
Appellant                                             2 of Williamson County, Texas (Tr. Ct. No.
                                                      18-1180-CC2).      Memorandum Opinion
No. 06-19-00017-CV         v.                         delivered by Chief Justice Morriss, Justice
                                                      Burgess and Justice Stevens participating.
Alan L. Rabideau, Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and render judgment
reinstating the ALJ’s decision.
       We further order that the appellee, Alan L. Rabideau, pay all costs of this appeal.


                                                       RENDERED JULY 17, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk